Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 30, 2022

                                    No. 04-22-00203-CR

                                       Larry ISAAC,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 8195
                        Honorable Kirsten Cohoon, Judge Presiding


                                       ORDER

       Appellee’s brief was due on November 21, 2022. On November 21, 2022, appellee filed a
motion requesting a sixty-day extension of time to file appellee’s brief. Appellee’s motion is
GRANTED. Appellee’s brief is due no later than January 20, 2023. Further requests for
extension of time will be disfavored.

                                                   _________________________________
                                                   Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court